PER CURIAM:
Wenley McClaren appeals the district court’s order granting in part and denying in part his motion for reduction of sentence under 18 U.S.C. § 3582(c) (2006). We have reviewed the record and find no reversible error. Accordingly, we affirm. United States v. McClaren, No. 3:90-cr-00007-JPB-1 (N.D.W. Va. June 30, 2008); see United States v. Dunphy, 551 F.3d 247 (4th Cir.2009). We further deny McClaren’s motion to appoint counsel. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.